Citation Nr: 0018805	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) and bipolar disorder.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
November 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the original October 1998 rating decision from 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  
The Board notes that the RO originally characterized the 
issue in this matter as service connection for antisocial 
personality disorder with a nervous condition.  Subsequently, 
the RO recharacterized the issue as service connection for a 
psychiatric disorder to include antisocial personality 
disorder, bipolar disorder and post traumatic stress disorder 
(PSTD).  Therefore, the Board will address the claim as one 
for service connection for a personality disorder and for an 
acquired psychiatric disorder, including PTSD and bipolar 
disorder.  

In his VA Form 9, received in January 1999, the veteran 
requested a hearing before a Member of the Board at the RO.  
A hearing was scheduled and the veteran was properly notified 
but failed to appear without good cause shown.  Therefore, 
the hearing request is considered withdrawn.  38 C.F.R. § 
20.704(b) & (d) (1999).  


FINDINGS OF FACT

1.  The veteran has in-service and post-service diagnoses of 
a personality disorder.  

2.  The existing record contains no competent diagnosis of 
PTSD.  

3.  Bipolar disorder was first diagnosed a few years after 
service and the competent evidence does not show that it is 
of service origin or otherwise related to service, including 
the in-service diagnosis of rule out bipolar disorder.  

4.  The veteran has not presented or identified competent 
medical evidence linking any current post-service psychiatric 
disability to active service.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the 
meaning of legislation providing compensation benefits and 
the claim for service connection for such a disorder is not 
legally meritorious.  38 C.F.R. § 3.303(c) (1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)..  

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar/mood 
disorder and PTSD, is not well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in the United States Navy from February 
1990 to November 1992.  The entrance examination report 
indicates that the veteran had no mental abnormalities at the 
time of entry into service.  

Service medical records reflect that the veteran was first 
noted to have behavior problems while he was deployed aboard 
the USS Tarawa in Bahrain, to include incidents involving 
alcohol and substance abuse.  Treatment records, dated in 
March 1991, show that the veteran presented for treatment at 
the emergency room for intoxication, which he reported was an 
isolated incident.  The veteran reported no history of 
suicide attempts and denied suicidal ideation.  Counseling 
was recommended.  

In treatment records dated in late August 1992, medical 
personnel reported that while the veteran was being treated 
intravenously for presumed dehydration, he surreptitiously 
obtained an unknown medication from a hospital cart and 
injected himself.  He was later discovered in an unarousable 
state.  The assessment was possible suicide attempt, drug 
dependency and drug abuse.  Several days later, in September 
1992, it was noted that the veteran had intentionally, but 
superficially, cut his arm and had threatened suicide.  The 
examiner reported that the veteran had done such in order to 
get off of the ship.  The diagnoses were malingering, 
occupational problems and substance abuse, not otherwise 
specified.  

During a psychological evaluation in September 1992 for 
deliberate self-injury, the veteran stated that the reason he 
had injected the medication was to alleviate boredom.  
Further, he stated that he had felt that he was being treated 
unfairly in connection with punishment for the injection 
incident, and had cut himself in an attempt to get the 
attention of his commanding officer.  The veteran was adamant 
that he had never intended to kill himself.  He was given a 
physical profile for malingering, occupational problem and 
substance abuse.  A problem summary list, dated that same 
month, shows a diagnosis of personality disorder, not 
otherwise specified, and rule out bipolar disorder and rule 
out psychosis.  

The veteran was transferred from Bahrain to the United States 
Naval Hospital in San Diego in September 1992 for psychiatric 
and psychological evaluations for suicidal ideation, self-
mutilation, malingering and history of substance abuse.  He 
steadfastly denied any attempt of trying to harm himself, 
although he reported that he had felt dysphoric while aboard 
ship, a feeling described as cooped up.  The diagnoses were 
rule out psychotic disorder, rule out bipolar disorder, 
history of alcohol abuse, and antisocial personality 
disorder.  The veteran was found to be not fit for duty.  He 
was referred for a psychological evaluation, following which 
it was concluded that his history and current evaluation were 
strongly indicative of an antisocial personality disorder and 
alcohol abuse, with no indications of an affective or 
psychotic disorder.  The report of separation, dated in 
October 1992, shows that the veteran denied a history of 
nervous trouble of any sort, depression and other specified 
psychiatric symptoms.  On examination, his psychiatric status 
was noted to be abnormal, and he was administratively 
separated.  Administrative records reflect that the veteran 
was not recommended for reenlistment due to "physical/mental 
conditions-personality."  

In his application for compensation, dated in August 1998, 
the veteran claimed service connection for antisocial 
personality disorder and a nervous condition secondary to a 
personality disorder, to include finger biting, insomnia, 
claustrophobia, speech impediment and suicidal tendencies.  

Outpatient treatment records from the VA Medical Center in 
San Diego, California, dated in June 1994, show that the 
veteran reported having been discharged for depressive 
disorder.  He was referred to the mental health clinic.  

In statements in support of his claim, dated in August 1998, 
the veteran reported that he had not had a mental condition 
prior to enlistment but was diagnosed with one while aboard 
ship in a combat zone during service.  The veteran stated 
that he had lost many jobs because he had had continuous 
symptoms associated with his mental condition, such as 
frequently talking to himself and a nervous disorder, to 
include panic attacks, memory loss, tearing skin off of 
fingers and making them bleed, as well as depression, 
sleeplessness, hearing voices, violent outbursts, 
claustrophobia, strong dislike and distrust of others, and 
that he did not like anyone to get close to him, including 
family members.  

In a statement dated in December 1998, the veteran reported 
that he had been diagnosed with, and had been undergoing 
treatment for, bipolar disorder.  The veteran further stated 
that his VA physicians informed him that his condition had 
been aggravated by service in the Persian Gulf area.  
Additionally, he claimed that the VA physicians had suggested 
a possible diagnosis of PTSD.  

VA Outpatient treatment records from November 1998 to January 
1999, show that the veteran was seen for a presenting 
complaint of sleep disturbance and biting his fingernails.  
It was noted that his psychiatric problems began in the Gulf 
War and that since then he had had sleep disturbance and mood 
variability.  The records reflect a complaint of flashbacks 
and nightmares of planes crashing and it was noted that he 
had seen people die in the military and had questions about 
PTSD.  An outpatient record, dated in November 1998, shows 
that the veteran had complaints consistent with PTSD or 
bipolar affective disorder (versus cyclothymia) verus anxiety 
disorder.  The impression was noted as mood disorder, not 
otherwise specified, suspect bipolar affective disorder or 
some variant; and rule out PTSD.  

In a December 1998 VA mental health intake summary, it was 
noted that the veteran had been referred for follow-up of 
possible bipolar disorder.  The veteran's complaints included 
racing thoughts, sleep disturbance, mood swings, impulsive 
statements, poor judgment and feeling hopeless.  He reported 
having dreams of bodies on board ship while he was in the 
Persian Gulf and that he had become claustrophobic and had 
had flashbacks of the bodies and helicopters arriving on the 
ship with the remains.  The pertinent diagnoses were bipolar 
affective disorder type II-rapid cycles, hypomanic; and rule 
out PTSD.  The examiner referred the veteran to the RO for 
"possible [service connected] disability."  

A January 1999 VA outpatient record reflects an assessment of 
bipolar affective disorder not responding to medication.  

In his substantive appeal, VA Form 9, dated in January 1999, 
the veteran claimed that he became suicidal while aboard ship 
during service due to the close quarters and had had 
continued suicidal intentions since that time.  He argued 
that prior to entering service he had been screened and given 
a clean bill of health and that VA had disregarded his 
symptoms of PTSD "as sustained" by two VA doctors, who 
believed that such played a role in the veteran's disability.  

On VA psychiatric examination in February 1999, the examiner 
reviewed the file, including the service medical records, and 
noted that the veteran had served as a corpsman, had had 
psychological testing that was quite consistent with a 
personality disorder, and had reported having been expelled 
from high school for fighting and a history of poor impulse 
control.  On examination the veteran indicated that he had 
felt claustrophobic while aboard ship during service, and he 
linked that to the incident of self-injection of medication.  
He stated that his bipolar disorder had caused him to lose 
his job, indicating that he had made inappropriate comments 
to coworkers.  He reported that he was currently attending 
school in healthcare studies and had worked as a nursing 
assistant and a lab assistant in the past.  The veteran 
stated that he had depressive symptoms, to include suicidal 
feelings.  The examiner reported that there was no evidence 
of psychotic content or process, that the veteran was neither 
agitated nor obviously depressed, and that he was a bit 
jittery, but not markedly anxious.  The examiner stated that 
formal mental status testing could not be completed as the 
veteran, after having correctly and accurately responded to a 
series of test questions, stated that he could not do the 
test and refused to proceed further.  The diagnoses were 
bipolar disorder and mixed personality disorder.  The 
examiner stated that examination of the veteran and review of 
the veteran's medical records did not document the onset of 
bipolar disorder during military service.  



Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 
4.9 (1999).  

A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  Under 38 C.F.R. § 
3.304(f) (1999), a well-grounded claim for service connection 
for PTSD requires the presence of three elements: medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD.  Gaines v. West, 11 
Vet. App. 353, 357 (1998); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where a psychosis is manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis. 38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).  


Analysis-Personality Disorder

The veteran claims that he developed a psychiatric condition 
during service.  His service medical records and some of the 
post-service evidence show diagnoses of a personality 
disorder by competent medical professionals.  Accordingly, he 
is shown to have a personality disorder that was noted in 
service even though he may also have an acquired psychiatric 
disorder.  By regulation personality disorders are not 
diseases or injuries for service connection purposes.  38 
C.F.R. §§ 3.303(c), 4.9 (1999).  Thus, service connection may 
not be granted for a personality disorder on the basis of 
either service incurrence or "aggravation," since by its 
very nature it would preexist service and is not a 
disability.  This is true regardless of whether the veteran 
was or was not aware of having any emotional, behavioral or 
similar problems prior to service and regardless of the fact 
that a personality disorder was not noted on the service 
entrance examination.  See Winn v. Brown, 8 Vet. App. 510 
(1996) (upholding the validity of 38 C.F.R. § 3.303(c) with 
respect to personality disorders), appeal dismissed, 110 F.3d 
56 (Fed. Cir. 1997).  Thus, service connection is not 
warranted for a personality disorder. 

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim for service connection 
for a personality disorder must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Analysis-Acquired Psychiatric Disorder

The threshold question to be decided in the veteran's claim 
for service connection for an acquired psychiatric disorder 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

In this case, the veteran has been diagnosed with bipolar and 
mood disorders.  Although there were in-service diagnoses of 
rule out bipolar disorder, the presence of bipolar 
disorder/psychosis in service was never established.  In 
fact, the only established psychiatric diagnosis during 
service was of a personality disorder.  Although the veteran 
maintains that he was suicidal aboard the USS Tarawa, the 
service medical records show that he repeatedly denied 
suicidal intent.  In fact, the veteran reported that he had 
self-injected a drug to alleviate boredom and that he had 
only cut himself in order to get his commanding officer to 
take certain action.  Further, despite the veteran's 
contention that he had been discharged from service for a 
depressive disorder, service records clearly show that he was 
discharged for a personality disorder.  

The evidence of record does not show a diagnosis of a 
psychosis during the veteran's initial post-service year.  
Therefore, a presumption in favor of service connection is 
not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.  

The post-service medical records show that the veteran has a 
current diagnosis of bipolar disorder.  Consequently, the 
determinant issue in this case is whether the currently 
diagnosed bipolar disorder is related to service.  This is a 
question of medical etiology; therefore, competent medical 
evidence is required to well ground the claim.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (citing Murphy, at 81).  

The veteran has not provided or identified competent medical 
evidence of a nexus between service and his current 
condition.  Despite the in-service references to rule out 
bipolar disorder and the current diagnoses of bipolar 
disorder, the VA examiner in February 1999 specifically 
stated that examination and review of the veteran's medical 
records did not document the onset of bipolar disorder during 
military service.  Thus, the only evidence relating the 
current disorder to service consists of statements from the 
veteran.  As noted above, the evidence does not establish 
that the veteran possesses a recognized degree of medical 
knowledge; therefore, his own opinions as to medical 
diagnoses and/or causation are not competent.  While a lay 
person is competent to provide evidence on observable 
symptoms, a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Absent evidence of a link between 
service and the current condition, the claim is not well 
grounded.

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

Although VA outpatient records in November and December 1998 
contain a few notations of symptoms consistent with PTSD, and 
there was a diagnostic impression of rule out PTSD, the 
actual disorders diagnosed were a mood disorder/bipolar 
affective disorder.  Additionally, on the VA psychiatric 
examination in February 1999, the purpose of which was to 
determine whether the veteran had an acquired psychiatric 
disorder and whether it was of service origin, the diagnoses 
were a personality disorder and bipolar disorder.  PTSD was 
not diagnosed and there is no medical evidence showing that 
the veteran actually has PTSD.   The Board notes that while a 
notation contained in VA outpatient treatment record refers 
the veteran for a possible service connected disability, that 
notation appears to be in reference to the diagnosis of 
bipolar disorder.  In any event, there is no medical evidence 
or opinion that the veteran has an acquired psychiatric 
disorder that was incurred in service and medical evidence 
showing that the veteran has PTSD.  Thus, the claim for 
service connection for PTSD is not well grounded.  

Other Matters

It is noted that the veteran was a hospital corpsman in 
service and has reported having worked as a nurse's assistant 
and a lab technician; however, it is neither claimed nor 
shown that he has training or expertise in diagnosing mental 
disorders.  Therefore, his opinion as to the nature and 
etiology of his psychiatric disability does not constitute 
competent evidence.  Additionally, it is noted that records 
prepared by Drs. MacDonald and Ellenor, who were mentioned in 
the veteran's substantive appeal, are in the file and do not 
establish that the veteran has PTSD or show that bipolar 
affective disorder is of service origin.  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any available 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 126 F.3d 1464 (Fed. Cir. 1997).  Moreover, the 


foregoing discussion is sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a personality disorder is denied.  

Service connection an acquired psychiatric disorder, 
including PTSD and bipolar disorder, is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

